July 24, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                SEMPRA ENERGY TRADING, LLC, Appellant

NO. 14-13-00206-CV                          V.

                        RICHARD HOLMES, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Richard
Holmes, signed December 17, 2012, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

       We order appellant, Sempra Energy Trading, LLC, to pay all costs incurred
in this appeal.

      We further order this decision certified below for observance.